Citation Nr: 0717956	
Decision Date: 06/14/07    Archive Date: 06/26/07

DOCKET NO.  03-36 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for Type II diabetes 
mellitus, with erectile dysfunction and peripheral neuropathy 
of both upper and lower extremities, currently evaluated as 
20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. M. Wagman, Associate Counsel




INTRODUCTION

The veteran had active military service from June 1969 to 
March 1972.  

This case was last before the Board of Veterans' Appeals 
("Board") in December 2005 when it was remanded for further 
development.  

The appeal originates from a May 2004 rating decision by the 
Atlanta, Georgia Regional Office ("RO") of the Department 
of Veterans Affairs ("VA") that continued the 20 percent 
evaluation assigned to the veteran's Type II diabetes 
mellitus, including erectile dysfunction ("ED") and 
diabetic peripheral neuropathy of upper extremities 
(originally evaluated as noncompensable because no sensory 
impairment was found during the March 2004 VA exam).  The ED 
was considered as part of the 20 percent rating in the 
absence of evidence of penile deformity; however, special 
monthly compensation was granted due to the loss of use of a 
creative organ because of the condition.  

In October 2006, the veteran was granted service connection 
and assigned separate compensable ratings for peripheral 
neuropathy of the bilateral lower extremities.  


FINDING OF FACT

The veteran's diabetes mellitus does not require the 
regulation of activities in addition to a controlled diet and 
insulin.


CONCLUSION OF LAW

The schedular criteria for the initial assignment of a 
disability rating greater than 20 percent for diabetes 
mellitus, type II, associated with herbicide exposure, have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 4.7, 4.119, Diagnostic Code 7913 (2006).
REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board is required to address the 
duty to notify and duty to assist imposed by 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159.

The VA has a duty to notify the veteran and his 
representative, if any, of the information and evidence 
needed to substantiate a claim. The notification should (1) 
inform the veteran about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the veteran about the information and evidence the VA 
will seek to provide; (3) inform the veteran about the 
information and evidence he was expected to provide and (4) 
request the veteran provide any evidence in his possession 
which pertains to the claim. This notification was satisfied 
by way of letters from the RO to the veteran dated in April 
2001 and June 2001.

In both letters, the RO explained VA's duty to notify and 
duty to assist.  The RO indicated VA would make reasonable 
efforts to obtain relevant evidence.  The RO requested 
evidence and requested the veteran provide reports of private 
physicians and provide any details of the veteran's medical 
treatment.  The RO advised the veteran of the information and 
evidence associated with the claims file. 

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), it was held 
that VA must also provide notice that a disability rating and 
an effective date for the award of benefits will be assigned 
if service connection is awarded.  The veteran was provided 
with this notice in an October 2006 Supplemental Statement of 
the Case ("SSOC").  Proceeding with this matter in its 
procedural posture would not therefore inure to the veteran's 
prejudice.

Second, the VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim.  The service 
medical records ("SMRs") are associated with the claims 
file.  The RO has requested and obtained all available 
medical records from the Decatur and Atlanta, Georgia VA 
Medical Center ("VAMC").  Records from the Social Security 
Administration regarding the veteran have been obtained.  
Additionally, the veteran has been afforded several 
examinations in connection with the claim, most recently in 
May 2006.  The veteran and his representative have not made 
the RO or the Board aware of any additional evidence that 
needs to be obtained in order to fairly decide his claims. As 
such, all relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained and the 
case is ready for appellate review.

Merits of the Claim

Disability ratings are intended to compensate impairment in 
earning capacity due to a service-connected disorder.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005). Separate diagnostic 
codes identify the various disabilities.  Id.  It is 
necessary to evaluate the disability from the point of view 
of the veteran working or seeking work, and to resolve any 
reasonable doubt regarding the extent of the disability in 
the veteran's favor. 38 C.F.R. §§ 4.2, 4.3 (2006).  If there 
is a question as to which evaluation to apply to the 
veteran's disability, the higher evaluation will be assigned 
if the disability picture more nearly approximates the 
criteria for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7 (2006).

In considering the severity of a disability, it is essential 
to evaluate the entire available medical history of the 
veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2006).  Consideration 
of the whole-recorded history is necessary so that a rating 
may accurately reflect the elements of disability present.  
38 C.F.R. § 4.2 (2006); Peyton v. Derwinski, 1 Vet. App. 282 
(1991).

However, there is a distinction between an appeal of an 
original or initial rating and a claim for an increased 
rating, and this distinction is important with regard to 
determining the evidence that can be used to decide whether 
the original rating on appeal was erroneous.  Fenderson v. 
West, 12 Vet. App. 119, 126 (1999).  For example, the rule 
articulated in Francisco v. Brown, 7 Vet. App. 55, 58 (1994)  
-- that the present level of the veteran's disability is the 
primary concern in a claim for an increased rating and that 
past medical reports should not be given precedence over 
current medical findings -- does not apply to the assignment 
of an initial rating for a disability when service connection 
is awarded for that disability.  Fenderson, 12 Vet. App. at 
126.  Instead, where a veteran appeals the initial rating 
assigned for a disability, evidence contemporaneous with the 
claim and with the initial rating decision granting service 
connection would be most probative of the degree of 
disability existing at the time that the initial rating was 
assigned and should be the evidence "used to decide whether 
an original rating on appeal was erroneous . . . ." 
Fenderson, 12 Vet. App. at 126.  If later evidence indicates 
that the degree of disability increased or decreased 
following the assignment of the initial rating, "staged" 
ratings may be assigned for separate periods of time based on 
facts found. Id.

The veteran's service-connected diabetes mellitus, type II, 
associated with herbicide exposure is currently rated as 20 
percent disabling pursuant to 38 C.F.R. § 4.119, Diagnostic 
Code 7913 (2006).  Under this rating criteria the maximum 100 
percent disability rating is warranted for diabetes mellitus 
requiring more than one daily injection of insulin, 
restricted diet, and regulation of activities (avoidance of 
strenuous occupational and recreational activities) with 
episodes of ketoacidosis or hypoglycemic reactions requiring 
at least three hospitalizations per year or weekly visits to 
a diabetic care provider, plus either progressive loss of 
weight and strength or complications that would be 
compensable if separately evaluated.  38 C.F.R. 
§ 4.119, Diagnostic Code 7913 (2006).

A 60 percent disability rating would be appropriate for 
diabetes mellitus requiring insulin, restricted diet, and 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider, 
plus complications that would not be compensable if 
separately evaluated.  A 40 percent disability rating is 
warranted for diabetes mellitus requiring insulin, restricted 
diet, and regulation of activities and a 20 percent 
disability rating is warranted for diabetes mellitus 
requiring insulin and restricted diet; or oral hypoglycemic 
agent and restricted diet.  Id.  

The veteran's VA medical records regarding his diabetes 
mellitus, type II are thorough and detailed.  Atlanta VAMC 
records show controlled diabetes with insulin and 
hypoglycemic agent.  No restriction of activities is noted.

A VA examination dated in March 2004 diagnosed the veteran 
with type II diabetes mellitus with diabetic neuropathy and 
erectile dysfunction.  The examining physician listed factors 
of past tingling and numbness in hands, arms, and left leg, 
as well as abnormal sensation in the veteran's feet.  
Objective factors were listed as absent reflexes of the 
bilateral upper and lower extremities on neurological 
examination.  Neurological examination of both upper and 
lower extremities revealed both motor function and sensory 
function within normal limits.  Although the veteran's use of 
insulin was noted, missing from the VA examiner's report was 
any indication of regulation of activities as is required for 
an increased evaluation.

A January 2005 statement by P.R., M.D., a treating physician 
at the Atlanta VAMC also confirms that the veteran's diabetes 
mellitus requires insulin and restricted diet and 
hypoglycemic agent.  Dr. P.R. had the opportunity to specify 
any regulation in the veteran's activities as there was a box 
for him to "check"; however, he did not do so.

A May 2006 VA exam diagnosed diabetes mellitus complicated by 
erectile dysfunction and lower extremity peripheral 
neuropathy.  The examining physician stated that the veteran 
has sporadically had the ability to achieve and maintain an 
erection for sexual intercourse.  The examiner also diagnosed 
the veteran with complications of bilateral lower extremity 
peripheral neuropathy; however, the examiner reported no 
evidence of a bilateral upper extremity neuropathy noted by 
history or by current exam.

Light touch, pinprick, and temperature sense are normal in 
the upper extremities.  Lower extremities were noted to have 
a decreased sensory capacity in the feet with light touch and 
pinprick intact.  Reflexes were recorded as +1 Achilles, 
downgoing plantar reflexes and absent patellar reflex.  Hands 
and feet were noted to have normal dexterity.  EMG testing 
was conducted and recorded moderately severe generalized 
sensorimotor polyneuropathy.  The examiner again noted the 
veteran's use of insulin and hypoglycemic agents twice a day 
but did not report any restrictions of activities.

The veteran received service connection for hypertension as 
secondary to his diabetes mellitus in October 2006.  There 
are no reports of eye disorders secondary to diabetes 
mellitus, no Chronis genitourinary or gastrointestinal 
disorder, no skin abnormality or other chronic complications 
other than hypertension and erectile dysfunction.

These findings do not approximate the criteria for the 
assignment of a higher disability rating.  The evidence of 
record discloses that the veteran currently requires the use 
of insulin and that he attempts to maintain a prescribed diet 
in response to his diabetic condition.  Notably, however, the 
veteran has not been shown to require regulation of his 
activities secondary to his diabetes mellitus.  Additionally, 
there is no evidence of episodes of ketoacidosis or 
hypoglycemic reactions requiring one or two hospitalizations 
per year or twice a month visits to a diabetic care provider.

In short, while assignment of a rating higher than 20 percent 
for diabetes mellitus requires insulin usage, restricted diet 
and regulation of activities, the evidence shows that the 
veteran does not require any regulation of activities.  

The veteran's statements regarding his symptoms have been 
considered.  However, the Board attaches greater probative 
weight to the clinical findings of skilled, unbiased 
professionals than to the veteran's statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) (holding 
that interest in the outcome of a proceeding may affect the 
credibility of testimony).

The Board accordingly concludes that the evidence of record 
does not support assignment of a disability rating greater 
than 20 percent for diabetes mellitus, type II, associated 
with herbicide exposure.  A greater disability rating under 
this diagnostic code provision would require a more severe 
degree of impairment, which has not been shown by the 
evidence of record.  As the preponderance of the evidence is 
against the assignment of a disability rating in excess of 20 
percent, the claim must be denied.  38 C.F.R. §§ 4.7, 4.119, 
Diagnostic Code 7913 (2006); see also Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a disability rating greater than 20 percent 
for service-connected diabetes mellitus, type II, with 
erectile dysfunction and peripheral neuropathy of both upper 
and lower extremities associated with herbicide exposure, is 
denied.



____________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


